Judgment, Supreme Court, Bronx County (Dominic R. Massaro, J.), rendered September 15, 2004, convicting defendant, after a jury trial, of promoting prostitution in the second degree (seven counts) and rape in the third degree, and sentencing him to an aggregate term of SVs to 16 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility. The evidence established that defendant threatened the victims with violence if they did not comply with his demand that they engage in prostitution, and that defendant forced one of the victims to have sexual intercourse with him.
Defendant’s pro se ineffective assistance of counsel claims are unreviewable on direct appeal because they involve matters *466outside the record (see People v Rivera, 71 NY2d 705, 709 [1988]; People v Love, 57 NY2d 998 [1982]). On the existing record, to the extent it permits review, we find that defendant received effective assistance under the state and federal standards (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]). Concur— Gonzalez, EJ., Tom, Sweeny and Catterson, JJ.